PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/096,214
Filing Date: 11 Apr 2016
Appellant(s): HARRISON, NOAH, JAMES



__________________
Joshua C. Harrison
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 11/25/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3-6, 9-11, 14, 21, 24, 26 and 31 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for killing of MRSA Staphylococcus Aureus in a small animal patient comprising the MRSA wherein the method comprises administering Ad5 to the small animal wherein the Ad5 vector is replication defective and encodes bsr under control of CMV and thereafter blasticidin is administered wherein following the administration of the Ad5 and the blasticidin the MRSA Staphylococcus Aureus is killed, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the 
1) Nature of invention.  The instant claims are drawn to a method of killing pathogenic microbes that are extracellular or intracellular tissue-restricted in a patient by means of introducing antimicrobial resistance genes to the patient and administering the antimicrobial medication to the patient. 
2) Scope of the invention.  The invention as recited has a breadth so large as to read on a number of non-enabled embodiments. The claims recite a method of killing any pathogenic microbe in any patient using any replication defective viral vector not able to transfect the pathogenic microbe wherein the viral genome is engineered to comprise any microbial resistance gene and is treated with any microbial medication wherein the order of addition is any.
The elected species is directed towards treatment of MRSA using blasticidin wherein applicants propose improvement thereof by introducing CMV driving expression of bsr.
3) Number of working examples and guidance. The specification provides 8 prophetic examples of potential means to mediate the method of the instant invention. None of the methods were performed in vitro or in vivo.   


Pathogenic microbe
Location of pathogen
1st Viral vector 
Antimicrobial Gene
Promoter
medication
1
Anthrax
extracellular
HAdv35
PGP
EF-1

2
Fungi
extracellular
AAV1
CDR1
CAG

3
Malaria (parasite)
Tissue-sp
scAAV9
pfmdr1
Hb9/syn

4
Trachomitis
Tissue-sp
Trachomitis
mefE
HSV1/AAV6

5
Staphylococcus
extracellular
HAdV-11
Vgb, ermA
GAPDH

6
MRSA
extracellular
HAdV-5
Bsr
CMV
blasticidin
7
E. coli
Tissue-sp
HIV-1
TET-x
Tet-ON

8
Fungi
Extracellular/tissue sp
VEEV/EIAV
Hph
ROSA



The prophetic examples presented above are to be used in “whole organism targeting” as proposed below. 

[00074] EXAMPLE 6 - Whole organism targeting vector with toxic antimicrobial.

[00075] Certain embodiments of the present invention may allow for the treatment of microbial infections with antimicrobials that would otherwise be toxic. For example, the method of Example 6 may allow for the treatment of antibiotic resistant extracellular bacterial infections, like MRSA, with an antibiotic agent that is not typically suitable for in vivo administration due to its toxicity (e.g. blasticidin S).
[00076] According to Example 6, a first generation adenovirus vector from the HadV-5 serotype that encodes the bsr gene downstream of a CMV promoter may be administered to the patient. For example, the recombinant vector may be administered intravenously to the patient before, or at the same time, as blasticidin S. In certain embodiments, the recombinant vector preferably may be administered to the patient 6 hours before administration of blasticidin S, but it may also be administered between one month before or at the same time as blasticidin S, depending on the clinical needs of the patient. In certain embodiments, 1011 to 1014 adenovirus vectors may be administered to the patient, depending on various factors such as weight, age, sex, genetic makeup, and other medications being administered.

[00077] According to Example 6, the administered adenovirus vectors will transduce the eukaryotic cells of patient. Expression of the bsr gene in each transduced cell will confer resistance to blasticidin S by modifying it (e.g. as shown in Fig. 4) into deaminohydroxyblasticidin S, which is not harmful within the eukaryotic cell.

4) State of the art. Generically, modes of treatment of patients with fungal, bacterial and malaria is with antifungal, antibacterials and antimalarial drugs. These efficacy of such drugs has been hampered by the rise in resistance (see Serpi et al, page 10343). 
Blasticidin S (BlaS) is a natural product peptidyl nucleoside antibiotic produced by the actinomycete bacterium Streptomyces griseochromogenes and is active against both prokaryotic and eukaryotic organisms (Davison, bridging ¶page 1-2). However, the art is clear that blasticidin is toxic. In fact, Davison teaches that blasticidin is not used clinically as it is toxic to humans. 
Its primary mechanism of action is the inhibition of protein synthesis, which it achieves by occupying the peptidyl-tRNA binding region (P-site) of the ribosome, stabilizing a deformed conformation that inhibits the action of peptide release factors (9). Although blasticidin S, due to its eukaryotic toxicity, is not a clinically used antibiotic, the resolved crystal structure of blasticidin S bound to the ribosome has been used as the basis for rational design of novel analogs with improved drug-like properties (10).

The use of blasticidin has been limited to large scale control of rice blast by Pyricularia oryzae, a fungus (Serpi et al page 10368). Misato et al  
The toxicity of blasticidin S is rather high with a peroral LDBOin rats of 39-5 mg per kg body weight. It causes a severe irritation of the eyes in people. The antibiotic is not toxic to fish and thus it can be used in rice paddys and also near fish ponds which are vital to the food resources of Japan.

5) Unpredictability of the art. The method relies on introducing genes into a subject. In humans, this method is under great exploration for means to successfully deliver genes to targets. What is found is that the virus\:target specificity is critical. This combination creates the ability to deliver a non-toxic level of virus to the subject. Why this is important for patents is not a safety issue. Rather, one cannot express the gene such that one can express the gene if one does not use the right mode of delivery. The art has found that viral vectors are not able to remain in the higher animal system such that cargo enclosed genes can be expressed. The specification suggests using doses (i.e. 1010-1014) for delivery. This approach has shown that low doses and detectable product is not present, too high and the patient is killed (see Varavski et al). Creating the obstacles are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more.  Orkin et al. reviews the infant state of the art of gene therapy before the instant invention was made. The overall conclusions were: 1) gene delivery for each disease presents its own scientific and clinical challenges; 2) no successful gene delivery protocol was known; 3) significant problems remained in all aspects of gene therapy, especially with respect to effective expression vectors; 4) the pathophysiology of diseases to be treated were poorly understood; 5) one cannot predictably extrapolate the result of one animal model, such as mouse, to treatment of a disease in a different animal, such as human; 6) assessment of known gene therapy protocols was hindered by poor gene transfer, reliance on qualitative, rather than quantitative assessments of gene transfer, lack of suitable controls and poor definition of biochemical or disease endpoints; and 7) that gene therapy has been oversold, and the impression that gene therapy is successful is mistaken (pages 1-2). This issues have far from been resolved to date (see e.g. page 7, Fumoto which established the art at the time of filing). As set forth by Fumoto et al, virus and targets are highly limited in efficacy of the mode of administration. This compounds the lack of predictability of the broad claims. It is noted that applicants references, reviewed more fully below, support the arguments above. Applicants argue that the art provided reference (Voigtlander et al) teaches successful introduction of exogenous genes within the mouse liver via intravenous administration of an Ad5 viral vector.  This art is provided as a species that reflects the scope of claims considered enabled. The rejection establishes that this species does not enable the genus of claimed methods. As well, the  claims are rejected as the claims lack the necessary connection between elements of the claims wherein a false genus of broadly recited limitations results. The lack of predictability of viral vectors, well documented by the rejection and applicant’s reference, is but one component of the rejection. The rejection clarifies that it is larger animals wherein mice are acknowledged as model systems wherein they have not translated into models of delivery mechanisms. Their anatomy and reaction to viral vectors is not mimicked even in rats or other higher animals. 
6) Amount of Experimentation Required.  The claims recite a method of killing any pathogenic microbe in any patient using any replication defective viral vector not able to transfect the pathogenic microbe wherein the viral genome is engineered to comprise any microbial resistance gene and is treated with any microbial medication wherein the order of addition is any.
The method involves administration to “a patient”. This patient is any subject without regard to the type of microbe. Hence, there is a large group of patients.  
There is no connection between the microbe, the resistance gene and the antimicrobial medication. These 3 components must be related to one another to be of any relevance. The microbe must be able to be treated by the antimicrobial medication. However, as recited, there is no correlation. Applicants have elected for examination a method of administering Ad5 to a patient wherein the Ad5 encodes bsr under control of CMV. Hence, reflecting back on the base claim, a pathogenic microbe is killed following transduction of Ad5 encoding bsr under control of CMV followed by administration of an antimicrobial medication. Hence, claim 3 which reads on the elected species, provides only one component of the three. 
Blasticidin use is highly unpredictable in light of the art. It is a known toxicant wherein the art teaches it is not used in animals. 
In the case that there is a second antimicrobial gene, it must be under control of the second promoter. The claims lack linkage for the two wherein it is not sufficient for the two to simply be on the same vector

 	For the elected species, applicants propose a patient with MRSA Staph aureus that is administered Ad5 encoding bsr under control of CMV and the transduced patient is administered blasticidin. One cannot provide any antimicrobial gene combined with any antimicrobial medication. In this case, the specification as demonstrated by the chart makes clear that the patient, gene and drug are essentially interrelated. To read the relationship in the claims is improper. 
II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”… (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).

And while the chart has distilled the hypothesis from the specification, features of the invention described in the application as “critical” or “necessary” will be required in the claims. 
2164.08(c) Critical Feature Not Claimed
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35U.S.C. 112. See In re Mayhew, 527 F.2d 1229, 1233,188 USPQ 356, 358 (CCPA 1976). In determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical. In re Goffe,542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976).

As well, the order of administration is critical. One would kill the patient should the antimicrobial agent be administered prior to administration of the gene. According to the specification, 
[0035] As shown in FIG. 1, the patient 110 is also administered an antimicrobial medication 130, which otherwise may be toxic to the patient 110 or have undesirable side effects on the patient 110 (if the viral vector 120 had not been administered). 

[0069] Certain embodiments of the present invention may allow for the treatment of microbial infections with antimicrobials that would otherwise be toxic.  For example, the method of Example 6 may allow for the treatment of antibiotic resistant extracellular bacterial infections, like MRSA, with an antibiotic agent that is not typically suitable for in vivo administration due to its toxicity (e.g. blasticidin S). 

[0071] According to Example 6, the administered adenovirus vectors will transduce the eukaryotic cells of patient.  Expression of the bsr gene in each transduced cell will confer resistance to blasticidin S by modifying it (e.g. as shown in FIG. 4) into deaminohydroxyblasticidin S, which is not harmful within the eukaryotic cell. 

If the patient is dead, one cannot complete the method as the method requires that the patient’s eukaryotic cells be transduced. As set forth in the claims, one must transduce the cells. 

    PNG
    media_image2.png
    368
    808
    media_image2.png
    Greyscale

	This is complicated as the specification does not provide any working examples. The prophetic examples establish specific combinations that might work as claimed. The art suggests as set forth below that in small animals at least the elected species might work to kill microbes. However, and as established by this rejection, the order of steps as well as the combination of patients: microbes: antimicrobial genes: deliver vectors: and medication are precise in this prior art. As well, the specification suggests throughout that there must be linkage between the components. Absent this, one must practice undue experimentation to determine which patient, which microbe, which antimicrobial gene, which delivery vector and which antimicrobial medication can mediate the outcome of killing a microbe that is present in a patient. 
The federal courts have taught: “[n]aturally, the specification must teach those of skill in the art ‘how to make and use the invention as broadly as it is claimed.’
In the instant case, the claims as broadly presented have a number of gaps and a number of non-enabled embodiments. The MPEP teaches, “However, claims reading on significant numbers of inoperative embodiments would render claims non-enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours  & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971). (see MPEP 2164.08(b)). As set forth in MPEP 2164.06(b), a broadly claimed genus must be supported by an enabling disclosure and 
The court stated: “[n]aturally, the specification must teach those of skill in the art ‘how to make and use the invention as broadly as it is claimed.’”
 These cannot be resolved through art or disclosure based guidance as it is lacking.  Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971). 
The breadth of the claims is enormous. There are so many unknowns in the claim and disclosure that complicate the highly unpredictable art upon which the method depends. The specification does not provide any exemplification of the claimed method. Rather, the invention is based on insight rather than scientific data. The invention is based upon hypotheticals. “The mere fact that something has not previously been done clearly is not, in itself, a sufficient basis for rejecting all applications purporting to disclose how to do it” if the application discloses to someone “skilled in the art” would be able to carry out the invention without “undue experimentation”. In this case, the instant disclosure has not clearly provided how to accomplish the invention as broadly recited. 
The missing elements are not routine steps or components but those that would have to be experimentally determined. The invention is broadly claimed with the expectation that the practitioner will fill in the gaps of relationship of microbe to patient to drug to gene. Restated from above, the issues remaining with the claims are the following. 1) The combination of antimicrobial medication and the pathogen must be related to kill the pathogen. 2) The order of addition of medication to gene is critical. 3) The art has established the lack of predictability of any viral vector to deliver genes by any method in humans this must be carefully evaluated per each protocol wherein the method requires transduction of the eukaryotic cell as critical. It is not clear how applicants intend to deliver bsr to humans via adenovirus, there is no guidance. 4) Blasticidin is an unpredictable medication given its known toxicity.  5) The second antimicrobial gene must be under control of the second promoter, it is not sufficient for the two to simply be on the same vector. While prophetic examples are provided for in the specification, one cannot improperly import limitations from the specification into the claims. As well, the missing elements are critical to the operability of the invention. The fact that the specification details 8 highly linked examples provides explicit evidence that the combination of elements is critical. Combining the large breadth of claimed subject matter with the lack of working examples and high unpredictability of the art of gene delivery, undue experimentation would have been necessary. 




Claims 1, 3-6, 9-11, 14, 21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Federoff and Bowers (US 20080226601; see entire document) in view of Voigtlander et al (Molecular Therapy–Nucleic Acids (2013), pages 1-14; see entire document). 
The instant claims are drawn to any pathogenic microbe in any patient using any replication defective viral vector not able to transfect the pathogenic microbe wherein the viral genome is engineered to comprise any microbial resistance gene and is treated with any microbial medication wherein the order of addition is any. The elected species is killing of MRSA Staphylococcus Aureus in a small animal patient comprising the MRSA wherein the method comprises administering Ad5 to the small animal comprising MRSA wherein the Ad5 vector is replication defective and encodes bsr under control of CMV and thereafter blasticidin wherein following the administration of the Ad5 and the blasticidin the MRSA Staphylococcus Aureus is killed. 
Voigtlander et al teach that a construct comprising bsr under control of CMV can be expressed from an adenovirus vector (see e.g. figure 1). 

    PNG
    media_image3.png
    107
    1233
    media_image3.png
    Greyscale

In vitro blasticidin is used in selection. The construct can be used in vivo in small animals. Two sets of virus were administered intravenously (see figure 1 and page 8). 
What is missing is using this construct with the medication in vivo in a small animal. However, Federoff develops an experimental system to demonstrate proof of principle for  delivery of antibiotic resistance genes to target organisms by viral vectors followed by administration of antimicrobial medication. Federoff delivers experimentally as an example, using herpes virus encoding antibiotic resistances genes followed by administration of antibiotic gel directly to the uterus of a mouse. Following antibiotic gel is applied (see e.g. ¶0117).
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the construct of Voigtlander et al in the methods of therapy of Federoff et al. Such a modification would have resulted in a method encompassed by claim 1. As noted above: 1) an adenovirus construct comprising CMV driving expression of bsr is known in the art as shown by Voigtlander et al; 2) use of blasticidin as a selection medication for bsr was known as shown by Voigtlander and 3) upon transduction of small animals with viral vectors encoding antibiotic resistance gene, Federoff shows that antibiotic gel can be used on the same animal. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would have allowed variable gene and medication use. 
The cell type according to Federoff can be any. 
Although the particular cell type is not limited, one could use a neuron, a fibroblast, a blood cell, a hepatocyte, a keratinocyte, a melanocyte, a glial cell, an endocrine cell, an epithelial cell, a muscle cell, a bone cell, a prostate cell, a testicular cell, or a germ cell. The cell may also be diseased (e.g., malignant) and, as noted above, obtained at any developmental stage or at any stage of differentiation.

The virus are altered in order to be targeted to specific cells (see e.g. ¶0016). Unmodified vectors transduce the cells generically while modified transduce specific cells. In figure 6, use of more than one vector is demonstrated wherein the promoters are the same. 

(2) Response to Argument
 Applicants argue that the examination has been based in commercial and regulatory concerns of clinical safety and efficacy. This is in part the case but not the entire issue raised during examination. Efficacy has an important role in enablement of claims based in the instant methods. Genes must be deliverable such that the step of “transducing eukaryotic cells of the patient” can occur. If you cannot deliver the gene and if it cannot be expressed (efficacy) then it cannot function. Any discussions of safety was unavoidable based upon the art used to demonstrate a lack of efficacy but further demonstrates the unpredictability of the claimed invention. However, the balance of the enablement rejection is based on the undue experimentation necessary to perform the claimed invention. 
To this end, applicants object to the reliance on Glybera, EMA and Buning publications. However, Glybera and EMA publications were provided by applicant via the Declaration and IDS. The analysis was necessitated by applicants request in these provisions. Any comments related thereto were simply describing those publications. To the contrary, the rejection is based on an evaluation of the claims in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad unrelated array of components, specifically microbes: genes: vectors: medications.  Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional relationships of the components, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention. 
Applicants argue that the toxicity of blasticidin is known and does not alter the enablement of the claims.  However, the toxicity of blasticidin is mentioned in terms of what order of administration is necessary. If blasticidin is administered prior to the resistance gene then the cells are killed and the cells cannot be transduced which is a necessary step for the claims to be performed as recited. Applicant’s reference to Izumi only supports this assertion in the action. Non-transformed cells are killed rapidly by blasticidin wherein this method explicitly requires transformation of the cells prior to addition of blasticidin.  

    PNG
    media_image4.png
    374
    388
    media_image4.png
    Greyscale

Applicants argue that utility is conflated with enablement. This argument in the previous action was not and is not part of the rejection. It was a response to arguments from applicant and intended to simply demonstrate the flaws in applicant’s arguments regarding the lack of need to link order and components of the invention. It is not part of this argument and has not been added to the rejection. Hence, applicant’s arguments are moot in regard to utility.  Applicants argue that case law recited is improper as these cases required therapeutic outcome. However, these cases were cited for different reasons. Ex parte Sudilovsky, 21 U.S.P.Q.2d 1702, 1705 (Bd. Pat. App. & Int’f 1992), stating the principle that “[t]hough not controlling, the lack of working examples is…a factor to be considered in a case involving both physiological activity and an undeveloped art.” because this element of unpredictability frequently prevents a conception separated from actual experiment and test. In re Fouche and Novak are two cases which were also upheld by the courts as none of the working examples provide evidence of the claimed invention. 
Applicants argue that a claimed invention need only have one enabled embodiment so long as to bears a reasonable correlation to the entire scope. Regarding the status of the patient, while the preamble requires killing of the microbe, the claims do not so assert this outcome. This is part of the problem with the breadth of the claims. It can be assumed that any patient has at least one pathogen present. This patient with some unnamed pathogen once administered the gene and the medication has no requirement in the claims that any particular pathogen is killed, not even the one recited in the preamble. The scope to which the claims are limited, to the contrary, requires that the patient have a specific pathogen that should be treated by the medication wherein this pathogen is killed by the method.
Applicants minimize the need to establish the combinations set forth in the specification. The table, created by the examiner, identified those prophesized in the specification. It demonstrates that the claims are broader than the specification. And while applicants wish the practitioner to use the specification to limit the scope, this ignores that it is the claims that are accessed for enablement and not the specification. For example, in 1985 SRI Int'l v. Matsushita Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc) (quoting 35 U.S.C. § 112). The Courts stated: 
If everything in the specification were required to be read into the claims, or if structural claims were to be limited to devices operated precisely as a specification-described embodiment is operated, there would be no need for claims. Nor could an applicant, regardless of the prior art, claim more broadly than that embodiment. Nor would a basis remain for the statutory necessity that an applicant conclude his specification with "claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention."

The rejection established that the specification enables something within the larger scope. 
	Applicant’s arguments are persuasive regarding the lack of need to connect the antimicrobial resistance gene to the medication. This is reflected in the rejection. However, the scope is unaltered based upon applicant’s election of species. Applicants argue that the office must not read into the claims undesired safety outcomes or unclaimed desired outcomes. This is not the basis of the evaluation of the claims. Rather, the claims have been evaluated in light of the prior art and the specification for enablement and found to lack enablement for the following reasons. 1) The combination of antimicrobial medication and the pathogen must be related to kill the pathogen. 2) The order of addition of medication to gene is critical. 3) The art has established the lack of predictability of any viral vector to deliver genes by any method in humans this must be carefully evaluated per each protocol wherein the method requires transduction of the eukaryotic cell as critical. It is not clear how applicants intend to deliver bsr to humans via adenovirus, there is no guidance. 4) Blasticidin is an unpredictable medication given its known toxicity.  5) The second antimicrobial gene must be under control of the second promoter, it is not sufficient for the two to simply be on the same vector. 
Applicants argue (Nature of invention) that no killing of the patient is required and that the argument so related were speculation about the applicant’s arguments. To the contrary, this was directly from applicants arguments filed 6/6/2020. 

    PNG
    media_image5.png
    215
    735
    media_image5.png
    Greyscale
But to repeat the point, the rejection only establishes that the order of medication prior to gene delivery is critical according to the claims. If you kill the patient prior to transduction then you cannot achieve this goal of the claims. 
Applicants argue (State of the Art) that the prior art knows which resistance genes and which medications correlate. However, it is not the job of the practitioner to identify the boundaries of the claimed invention. Furthermore, the claims do not mirror the examples which provide specific vectors related to specific genes and specific medications related to specific pathogens. Hence, this argument is flawed. The claims are not reflective of the specification examples. As well, the genes, medications and pathogens are critical elements and a feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35U.S.C. 112. See In re Mayhew, 527 F.2d 1229, 1233,188 USPQ 356, 358 (CCPA 1976). In determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical. In re Goffe,542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976).
Applicants argue that Orkin is relied upon to establish the state of gene therapy. This is not the case. Orkin is an excellent review which is relied upon to establish the obstacles that are to this day well known in the art of delivering genes. Numerous other current references were provided for in the rejections and these support all of the arguments relied upon in presenting Orkin. Wold and Toth, Ijima, Yue, Akil, Boye, Fumato were all current references that demonstrate the importance of route of administration in humans and the inability to translate animal data to humans regarding this component. There is no guidance on how the genes are to be delivered to humans and no understanding of the route that will provide the cell to be transduced (a required component of the art). Applicants argue that the transient nature of adenovirus is desired in the instant method. This is not the issue. Rather, the issue lies in the lack of ability to transduce eukaryotic cells generally with viral vectors. Adenovirus have not panned out as viable delivery vectors in humans. The occurrence of adenovirus naturally means that our immune system targets these vectors. Hence, it is not clear how this vector will “transduce eukaryotic cells.” Applicants argue that there are permutations of adenovirus that have improved properties. However, this requires importing unclaimed and undisclosed limitations from the art. Applicants argue (page 29) that there is ample evidence of intravenous administration of adenovirus . This evidence is limited to small animals. Not even primates have shown efficacy with intravenous administration. And to this end, the claims recognize this enabled scope. 
Applicants’ arguments with regard to route of administration of antibiotics is not relevant as this has not been questioned. With regard to the doses of virus (page 31), this is a real issue with viral vectors. The vector studies have found that in higher animals, the vector does to transduce the cells even at highest doses which have killed NHP. But, the enablement rejection has not hinged on this issue, it is simply the state of the art and demonstrates how unpredictable the claimed invention is. And as shown in the scope of enablement no dose is required of the claims.  Nor is there a requirement for further research and development. Rather, the scope limits the claims to that which is described. The claims are so broad and the rejection has established that the breadth of the claims encompasses a large number of non-enabled embodiments. 
Overall, applicant’s arguments are confusing. Applicants argue, on one hand, that there is no requirement that the gene is expressed, there is no requirement of the safety of the patient. Ultimately, applicants argue that all that is required of the claims is administering antimicrobial medication to a patient to kill a pathogenic microbe. And yet, on the other hand, applicants argue that the details of what genes, microbes, medications and vectors can be imported from the specification. Not only are this contradictory but both arguments neglect the need of patent claims to clearly identify the subject matter to which applicants want protection. 

Regarding the rejection under 35 USC 103, applicants argue that the references are incompatible with one another. Applicants argue that Federoff et al is drawn to transducing neurons and Voigtlander for respiratory tissue. This is not correctly reflective of the art. Federoff never states that it is directed to vectors only directed to neurons. Rather, 
Further, the type of cells transduced can be altered potentially by modifying the tropism of the HSV amplicon virion. Grandi and colleagues recently molecularly modified glycoprotein C to bind specifically to an engineered cellular receptor and, in doing so, effectively altered the tropism of the virus (Grandi et al., Mol. Ther. 9:419-27, 2004). This approach could be theoretically extended to target specific subsets of cells in the developing embryo. 

To this end, Federoff clearly considers any cell type. 
Although the particular cell type is not limited, one could use a neuron, a fibroblast, a blood cell, a hepatocyte, a keratinocyte, a melanocyte, a glial cell, an endocrine cell, an epithelial cell, a muscle cell, a bone cell, a prostate cell, a testicular cell, or a germ cell. The cell may also be diseased (e.g., malignant) and, as noted above, obtained at any developmental stage or at any stage of differentiation.

Any number of these cells can be transduced by adenovirus. And this would include kidney cells i.e. HEK293. Furthermore, Voigtlander et al and Federoff are not relevant simply for the tropism of the vectors. Rather, Voigtlander et al demonstrates that the claimed vector is known in the art and Federoff that following transduction of an organism with an antimicrobial resistance gene it can be treated with the corresponding antimicrobial medication. 
	Applicants also argue that the mode of action of the two vectors differ- one integrates into the genome while the other does not. There is, first, no requirement in the claims that the transgene integrate into the genome. Hence, this is not a necessity for the art. However, should it be, the vector of Voigtlander et al results in integration of the transgene from the vector into the genome thus meeting the same function. Applicants argue that administration of the two cannot be interchanged in that one would not use intravenous tail injection as set forth by Voigtlander for the methods of Federoff. Furthermore, to do so would result in obstruction at the blood-placenta barrier. However, one would use the method of Federoff with the vector and antimicrobial medication of Voigtlander and hence would directly introduce the vector into the embryo and thereafter use the corresponding blasticidin as set forth by Voigtlander. It is noted that the related antimicrobial medication IS blasticidin. 
	Interestingly, these arguments include statements that tropism, mode of delivery and integration ability of the vectors is a critical factor wherein the nature of the vector according to arguments related to enablement stated that all that is required is that the vector transduce eukaryotic cells and that the virus vector is replication defective. 
	Finally, applicants argue that administration of the topical antibiotic of Federoff would not substantially reach the embryo. First, there is no such requirement that the medication substantially reach any location. The claims simply require administration of the medication. Secondly, Federoff is not so limited. Rather, vector was infused into the mother
Efforts were made to restrict infusion to the ventricle, but the possibility exists that a subset of viral particles was delivered to the parenchyma. (Herpes virus amplicon particles carrying other transgenes can be microinjected or otherwise application to other tissues, such as muscle.) The uterus was returned to the abdominal cavity and the abdominal wall was closed using coated VICRYL (polyglactin 910) sutures (Ethicon, Somerville, N.J.), and the outer incision was closed with silk sutures (Tyco healthcare, VIIIe St. Laurent, Quebec). A layer of triple antibiotic gel (Fougera, Melville, N.Y.) was applied over the incision site, and the mouse monitored for breathing and reflexive movements until it regained consciousness. 

Hence, a prima facia case has been established that the prior art renders the claims obvious. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARIA MARVICH/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633   
                                                                                                                                                                                                     /GARY BENZION/  Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.